          Case 1:18-cv-09035-JPO-GWG Document 180-3 Filed 06/19/20 Page 1 of 1
                           Denise Neumann Martin, PhD
                                   3/11/2020
     58

1                          3/11/20 - Martin
2            Q.      Have your opinions ever been
3     excluded from trial?
4            A.      No.
5            Q.      Have the opinions of anyone at Nera
6     Economic Consulting ever been excluded from
7     trial?
8                    MS. PHILION:       Objection.
9     BY MR. LANDEN:
10           A.      I don't know.
11           Q.      What was the topic of your doctoral
12    thesis?
13           A.      Compensation in Professional Service
14    Partnerships.
15           Q.      And did that have anything to do
16    with racial or ethnic discrimination?
17           A.      No.
18           Q.      Do you consider yourself an expert
19    in human resources?
20                   MS. PHILION:       Objection.
21    BY MR. LANDEN:
22           A.      No.
23           Q.      Have you ever run a human resources
24    department as such, noting your prior statement
25    that you were the liaison to human relations in



                        D'Amico Certified Reporting                        EXHIBIT
                                                                                     exhibitsticker.com




                               908-546-7650
                                                                                 3
